NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 9/30/2022 has been entered and considered for this Office Action.

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-5, 7, and 12) in the reply filed on 9/30/2022 is acknowledged.
Applicant's election with traverse of invention I (claims 1-13) in the reply filed on 9/30/2022 is acknowledged.  The traversal is on the ground(s) that inventions I, II, and IV are not patentably distinct from each other. In view of the amendments to the claims, the examiner has withdrawn the restriction requirement between inventions I and IV (i.e., inventions I and IV are now being grouped together as not being patentably distinct from each other) and so the examiner will only address the traversal of the restriction requirement between the elected invention I and the non-elected invention II:
Applicant argues by way of amendments to claims 1 and 14 that the inventions I and II are no longer patentably distinct from each other; namely that claim 14 has been amended to recite that the medical x-ray device comprises the lever and that claim 1 has been amended to recite that the device is a medical x-ray device and that an x-ray scanning of an examination object is configured to be initiated upon the deflection of the lever arm from the rest position. This is not found to be persuasive for the following reasons:
It is initially noted that claim 1 is rather indefinite (see rejection under §112(b) below) and so any analysis regarding the distinction between claim 1 and 14 is based on speculation as to the scope of protection sought by claim 1.
Assuming the various “wherein” clauses of claim 1 are not considered to limit of the claimed device itself (i.e., instead considered recitations of intended use), the claimed device is seemingly just a lever. There doesn’t seem to be any reason why such a device couldn’t be used in a method other than that of claim 14; e.g., the device could be used to adjust other aspects of an x-ray apparatus or any other apparatus for that matter. Therefore, the restriction between inventions I and II is deemed proper and therefore made FINAL.
It is noted that applicant does not appear to provide any argument against the restriction between the non-elected invention III and any of the other invention; therefore the restriction between invention III and the other inventions is deemed proper and therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7, 12, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 24 recite in part “wherein an x-ray scanning of an examination object is configured to be initiated upon the deflection of the lever arm from the rest position”.
It is unclear whether this recitation is meant to limit the claimed invention or otherwise is recitation of intended use of the claimed invention because the limitation in question does not recite what thing/element is responsible for initiating the x-ray scanning of the examination object upon the deflection of the lever arm from the rest position, let alone whether such thing/element is (or is part of) the claimed device or otherwise not part of the claimed device.
Furthermore, it is unclear what thing/element is responsible for the x-ray scanning of the examination object

Claims 1 and 24 further recite in part “wherein a first vale of at least one acquisition parameter of the medical x-ray examination is configured to be determined by the deflection”.
It is unclear whether this recitation is meant to limit the claimed invention or otherwise is recitation of intended use of the claimed invention because the limitation in question does not recite what thing/element is responsible determining the first value of the at least one acquisition parameter of the medical x-ray examination by the deflection of the lever arm, let alone whether such thing/element is (or is part of) the claimed device or otherwise not part of the claimed device.

Claims 1 an 24 further recite in part “wherein the first value is dependent on a measure of deflection of the deflection of the lever arm from the rest position to the first end point”.
It is unclear whether this recitation is meant to limit the claimed invention or otherwise is recitation of intended use of the claimed invention because the limitation in question does not recite what thing(s)/elements) is/are response for determining the first value and measuring the deflection of the lever (respectively), let alone whether such thing(s)/element(s) is/are (or is/are part of) the claimed device or otherwise not part of the claimed device.

Claims 1 and 24 further recite in part “wherein, by a deflection of the lever arm to the second end point, a second value of at least one acquisition parameter of the medical x-ray examination is configured to be determined”.
It is unclear whether this recitation is meant to limit the claimed invention or otherwise is recitation of intended use of the claimed invention because the limitation in question does not recite what thing/element is responsible for determining the second value of the at least one acquisition parameter of the medical x-ray examination by the deflection of the lever arm, let alone let alone whether such thing/element is (or is part of) the claimed device or otherwise not part of the claimed device.

Claims 1 and 24 further recite in part “wherein the second value is independent of the measure of deflection of the deflection of the lever arm from the rest position”. 
It is unclear in what manner the second values (or determination thereof) is meant to be “independent” of the measure of the deflection of the deflection of the lever arm from the rest position, particularly with regards to the elected species (i.e., Species B, Fig. 3), because of the following reasons:
The second value is determined by the deflection (50) of the lever arm (40) to the second end point (EP2) via switch (47).
The deflection (50) of the lever arm (40) between the rest position (RL) and the first end point (EP1) is measured by piston 46 and sensor unit (45).
Since the aforementioned deflections of the two points above are the same deflection (i.e., deflection 50), it is unclear how the second value (or determination thereof) could be independent from the deflection of the lever arm from the rest position since the second value requires deflection of the lever which would be measured.
Otherwise, if the second value (or determination thereof) is truly independent of the measure of the deflection of the deflection of the lever arm from the rest position, this would mean that the lever is able to deflect to the second end point (EP2) without deflecting from the rest position (RL) which is seemingly impossible (at least in the elected species).
Otherwise, it seems as if Applicant uses the word “independent” here to mean something other than or contrary to its plain/ordinary meaning as would be understood by the ordinarily skilled artisan. However, term is not explicitly redefined in the Specification, therefore leading to confusion as to the true scope of protection sought by the claim.

Dependent claims thereof inherit the aforementioned indefiniteness by virtue of their respective dependencies on claim 1, and therefore rejected for the same reasons.

Examiner Remarks Regarding Prior Art
A rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims; therefore, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.1
In this case, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims because the claims do not recite any structure for the functional language beyond a mere lever, let alone any recitation/limitation as whether the claimed invention is even responsible for or configured to perform such functions.
More importantly, the claims recite a limitation that is seemingly impossible within the context of the elected species as discussed above (see §112(b) rejection above). Reasonable attempts by the examiner to make sense of this limitation within the context of the elected species have failed, however the examiner simply cannot ignore the limitation in question2, 3. Since neither ignoring the limitation nor unreasonably speculating its meaning is permissible, rejection of the claims over prior art would not be proper at this time.
Notwithstanding the discussion above, the examiner cites the following prior art references as relevant to the disclosure:
Meer et al., US 7,809,111 B2
Cone et al., US 2018/0280099 A1
Zeilinger, US 9,892,233 B2
Buettner, US 8,850,640 B2
Aschoff et al., US 6,070,490
Aschoff et al., US 5,934,152
Hueges et al., US 6,666,106 B1
Yone, US 2003/0190996 A1
Cizek et al., US 2013/0305873 A1
Yaddehige, US 2002/0002873 A1
Fukushima et al., US 2013/0091977 A1
Watts et al., WO 00/05093
Figgins, US 5,812,050
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2173.06 recites in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”
        
        2 MPEP 2173.06 recites in part: “All words in a claim must be considered in judging the patentability of a claim against the prior art. In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970). The fact that terms may be indefinite does not make the claim obvious over the prior art.”
        
        3 MPEP 2143.03 recites in part: “A claim limitation which is considered indefinite cannot be disregarded. […] See also In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.). A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable; see MPEP § 2111 regarding proper claim interpretation.”